Citation Nr: 0015989	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-48 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
cardiovascular disability, to include the question of whether 
separate evaluations for coronary artery disease and 
hypertension are warranted.

3.  Entitlement to an effective date prior to October 15, 
1997, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

4.  Entitlement to an effective date prior to October 15, 
1997, for an award of service connection and compensation for 
tinnitus.

5.  Whether the appellant has filed a timely substantive 
appeal with respect to the issue of entitlement to a unified 
rating for his multiple arthritic conditions.

6.  Whether the appellant has filed a timely substantive 
appeal with respect to the issue of an earlier effective date 
for his arthritis conditions.
  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1961 to May 1963, and from September 1963 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in part from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which granted service connection for 
PTSD and assigned a 10 percent rating, effective January 29, 
1993.  The veteran appealed for a higher rating. 

In November 1997, the Board remanded the veteran's claim for 
a higher rating for his service-connected PTSD, finding that 
a change in the criteria for rating psychiatric disorders 
necessitated a new evaluation.    

In a July 1998 decision, the RO increased the disability 
rating for the veteran's service-connected PTSD to 50 
percent, effective from the date of the initial grant of 
service connection, January 29, 1993.  Inasmuch as a higher 
evaluation is available for this period, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in the recently issued case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue of a higher rating for PTSD as 
involving the propriety of the initial rating assigned. 

This case is also before the Board on appeal from the July 
1998 RO decision, which, in pertinent part, granted service 
connection for coronary artery disease (CAD), and replaced 
the veteran's existing 10 percent rating for hypertension 
with a 30 percent rating for CAD, effective October 15, 1997.  
By this decision, the RO also granted service connection for 
tinnitus, assessed as 10 percent disabling effective October 
15, 1997, and found that the veteran was entitled to a TDIU 
as a result of service-connected disabilities, effective 
October 15, 1997.  

In his January 1999 Notice of Disagreement (NOD), the 
veteran, through his representative, asserted that he 
deserved separate disability ratings for hypertension and for 
CAD, and that he was entitled to an effective date earlier 
than October 15, 1997 for his award of a TDIU and for service 
connection for tinnitus.  In February 1999, a Statement of 
the Case (SOC) was issued with respect to these issues.  The 
veteran perfected his appeal for all three issues in an April 
1999 statement submitted in lieu of a VA Form 9.    

In addition to the issues noted above, the RO, in the July 
1998 decision, also evaluated the veteran's service-connected 
arthritis of the right hand as 10 percent disabling and 
granted service connection for arthritis of the veteran's 
left hand, right knee, left knee, right foot, left foot, and 
lumbar spine.  Each arthritic condition was assigned a 10 
percent rating.  The veteran submitted an NOD (received 
February 1999) alleging entitlement to an earlier effective 
date for the ratings assigned to the arthritic conditions, 
and an NOD (received June 1999) asserting that one unified 
rating is in order for all the multiple arthritic conditions.  
An SOC was issued with respect to these issues in February 
2000, and according to the May 2000 statement from the 
veteran's attorney, substantive appeals were submitted in 
March 2000.  Because the record raises questions about the 
timeliness of the substantive appeals as to each of the 
issues identified above, the Board has characterized those 
issues as on the cover page of this decision.   

The Board's decision on each of the earlier effective date 
claims is set forth below.  However, the claims with regard 
to a higher evaluation for service-connected PTSD, the 
veteran's cardiovascular disability, the rating and effective 
date of his multiple arthritic conditions, and each claim 
involving timeliness of the substantive appeal are addressed 
in the REMAND following the ORDER portion of the decision.

Over the course of his appeal, the veteran has asserted a 
claim for entitlement to a special monthly compensation 
(SMC).  While the RO attempted to address this issue in its 
January 2000 decision, the veteran's attorney, in his May 
2000 statement, has correctly pointed out that the January 
decision addressed the issue of SMC with regard to housebound 
status under 38 C.F.R. § 3.350(i)(2) but never addressed the 
issue pursuant to 38 C.F.R. § 3.350(i)(1).  The veteran's 
attorney also asserts that the RO did not provide sufficient 
notice of its determinations on that issue.  These matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's claim for a TDIU was received by the RO on 
October 15, 1997.

2.  In July 1998, the RO awarded the veteran a TDIU, 
effective October 15, 1997.  The award was based, in part, on 
records from the Social Security Administration (SSA) 
submitted at the time of the claim.

3.  Although the veteran did not file a specific claim for 
tinnitus, in March 1998, the veteran underwent VA 
audiological evaluation in connection with his claim for a 
TDIU; that evaluation culminated in an assessment of 
"bilateral tinnitus, constant since 1968 Vietnam War." 

4.  The RO granted service connection for tinnitus, effective 
October 15, 1997.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
15, 1997, for an award of a TDIU, have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).

2.  The criteria for an effective date earlier than October 
15, 1997, for an award of service connection and compensation 
for tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for award of a TDIU

On October 15, 1997, the RO received a letter from the 
veteran's attorney claiming that the veteran was entitled to 
service connection for heart disease, a TDIU, and a total 
disability rating for pension purposes.  In support of this 
claim, the veteran submitted, apparently for the first time, 
medical records and a disability determination sheet from the 
Social Security Administration (SSA), which indicated that 
the veteran had been disabled due to coronary artery disease 
and obesity since August 8, 1989.  

The veteran underwent VA examination in February and April 
1998.  In a July 1998 rating decision, granted service 
connection for numerous disorders, to include coronary artery 
disease; the RO also then granted the veteran's claim for a 
TDIU, effective October 15, 1997.    

Through a January 1999 NOD from his attorney, the veteran 
first conveyed his disagreement with the effective date of 
the TDIU.  Subsequently, the veteran's representative 
asserted that the veteran had "provided the Regional Office 
with a copy of his Social Security Award in October 1990 and 
therefore, the Regional Office had constructive notice that 
he was totally disabled because of his service connected 
coronary artery disease."  See February 1999 statement from 
the veteran's representative.  In that same statement he also 
noted that the veteran's "submission of his Social Security 
Award was in fact an informal claim for increased rating and 
TDIU."  Id.   Finally, he contended that "[w]hen all the 
evidence is viewed in light of 38 C.F.R. § 3.400(o)(2), the 
veteran's effective date for total disability should be 
October 1989."  Id.  

The veteran's representative reiterated these assertions in 
the April 1999 statement submitted in lieu of a VA Form 9.  
He stated that it was the veteran's contention that "due to 
the fact that the VARO had actual notice of [the veteran's] 
unemployability by 10/90, [ ] the award of TDIU should have 
an effective date of not later than 10/89."  According to 
the veteran's representative, "[t]he justification for an 
EED one year earlier than the actual notice date of 10/90, is 
based on 38 C.F.R. § 3.400(o)(2)."   Additionally, in a May 
2000 statement, the veteran's service representative asserted 
that the correct effective date of the TDIU was 10/15/96 
because, "[b]ased on the SSA records alone, it was factually 
ascertainable that [the veteran] was totally disabled up to 
one year prior to the filing of his formal claim on 
10/15/97."

However, after careful review of the case, to include the 
veteran's specific contentions, the Board finds that the 
records presents no legal basis for the award of a TDIU prior 
to October 15, 1997.  

To establish service connection for a total disability rating 
based upon individual unemployability due to service-
connected disability, there must impairment so severe as to 
preclude the individual from following a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.340, 3.341, 4.16. 

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See §§ 3.341, 4.16, 4.19.

As regards the question of effective date, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date.  In the case of disability 
compensation, the effective date of the award for increase is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, (o)(2). 

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's June 1998 grant of service 
connection for coronary artery disease, effective from 
October 15, 1997.  Although the RO assessed the veteran's 
heart disease as 30 percent disabling (apparently based on 
the results of the April 1998 VA examination), the RO also 
then granted service connection for arthritis affecting six 
joints, five of which were assessed as 10 percent disabling 
each; granted service connection for tinnitus, assessed as 10 
percent disabling; and increased the rating for the veteran's 
service-connected psychiatric disorder to 50 percent, 
resulting in a combined evaluation of 90 percent from October 
15, 1997.  Further, SSA records accompanying the claim filed 
in October 1997 revealed total disability, in part, due to 
coronary artery disease.  Resolving all reasonable doubt in 
the veteran's favor, the RO awarded a TDIU effective October 
15, 1997.  The Board finds that this determination is 
consistent with both the facts and the governing legal 
authority.  

The veteran's representative has asserted that, in October 
1990, the veteran submitted to the RO a copy of an SSA award 
showing that he was disabled due to coronary artery disease, 
and that this constitutes an informal claim for a TDIU.  
Review of the entire claims file, however, shows no 
indication that a copy of the SSA award notice was ever 
associated with the claims file at any time prior to October 
15, 1997.  Despite the contentions of the veteran's 
representative, the Board finds that the claims file contains 
no evidence that placed the RO on constructive or actual 
notice that the veteran was entitled to a TDIU (based on 
service-connected disability) prior to the time he submitted 
his SSA records in 1997.  While medical records and the SSA 
award notice submitted with the October 1997 claim reveal 
that the veteran was disabled since 1989, the law 
specifically states that the effective date of an award is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  Furthermore, because no claim for a TDIU was received 
within one year that the veteran became disabled the 
provisions of section 3.400(o)(2) are not for favorable 
application in this case.

Accordingly, the Board finds no legal basis for assignment of 
an effective date for the grant of a TDIU prior to the date 
of VA receipt of the claim on October 15, 1997.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

B.  Earlier effective date for service connection tinnitus

In January 1982, the veteran filed an original claim for 
service connection for hearing loss.  At that time, there was 
no mention regarding a claim of service connection for 
tinnitus.  In support of his claim of service connection for 
hearing loss, he submitted a May 1968 medical report that 
showed that he had treatment for bilateral high frequency 
hearing loss.  VA examination in March 1982 revealed that the 
veteran related complaints of ringing in the ears and a 
history of having a constant ringing in the left ear.  In 
December 1982, the RO deferred a decision with regard to the 
veteran's claim for entitlement to service connection for 
hearing loss.  In April 1983, the RO established service 
connection and assigned a noncompensable rating for bilateral 
hearing loss, effective from December 1, 1981.  While an 
October 1991 progress note from the VA mental health clinic 
noted that the veteran reported complaints of constant 
ringing in the ears since an inservice explosion, the veteran 
never submitted a claim for service connection for tinnitus.  

On October 15, 1997, the RO received a letter from the 
veteran which, in part claimed that the veteran was 
entitlement to a TDIU and a total and permanent disability 
rating.  As a direct consequence of this letter, the veteran 
was given numerous VA examinations including a March 1998 VA 
audio examination that diagnosed severe constant bilateral 
tinnitus and related it to service.  The RO, in a July 1998 
rating decision, granted service connection for numerous 
disorders including tinnitus, and assigned a 10 percent 
rating for that condition; service connection and 
compensation for tinnitus were made effective from October 
15, 1997. 

In January 1999, the veteran indicated his disagreement with 
the assigned effective date for the award of service 
connection and compensation for tinnitus.  It was asserted 
that the veteran's initial January 1982 claim for service 
connection for hearing loss was also a claim for service 
connection for tinnitus.  Through his representative, the 
veteran has indicated, in his NOD, the April 1999 statement 
accepted in lieu of a VA Form 9, and the May 2000 statement, 
that tinnitus was concurrent with hearing loss, and that it 
was noted on VA examination in March 1982.  He pointed to 
38 C.F.R. § 3.155 and asserted that this could be an informal 
claim for service connection for tinnitus.  Essentially, he 
contended that while the April 1983 decision granted service 
connection for hearing loss, it left unadjudicated the 
informal claim for service connection for tinnitus.  He 
concluded his argument with the assertion that service 
connection for tinnitus should therefore have an effective 
date no later than January 4, 1982, the date the veteran 
signed his initial claim for service connection for hearing 
loss.  However, the Board finds that these arguments are 
without merit.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

Initially, the Board notes that while the veteran's January 
1982 claim included the issue of service connection for 
hearing loss, it made no reference to tinnitus.  The mere 
fact that a symptom reported by the veteran, such as ringing 
in the ears, was noted on audiological evaluation in March 
1982 does not establish that the veteran desired service 
connection a specific disability that may associated with 
such symptom.  While bilateral sensorineural hearing loss was 
assessed in March 1982, the examiner did not then diagnose 
tinnitus.  Moreover, the veteran has never submitted a 
specific claim for service connection for tinnitus.  In fact, 
it was only through his October 1997 claims for a TDIU that 
he underwent an audiological evaluation culminating in a 
diagnosis of chronic severe bilateral tinnitus.  Clearly, the 
claim for TDIU was filed, and the diagnosis of chronic severe 
bilateral tinnitus was rendered, more than one year after the 
veteran's discharge from service.  Indeed, the date of the 
TDIU claim, rendered prior to the diagnosis of tinnitus, is 
the earliest possible date on which service connection for 
tinnitus could be awarded. 

Thus, the veteran's assertion that an informal claim for 
service connection for tinnitus without prior to October 15, 
1997 is without merit.  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  Statements submitted by 
the veteran and his representative, prior to the statement 
received by the RO on October 15, 1997, do not indicate that 
service connection was being sought for tinnitus; thus no 
earlier statement may be construed as an informal claim for 
that benefit.  Moreover, while a treatment report may 
constitute an informal claim for some benefits, such as an 
increased rating for a condition already established as 
service-connected, such does not apply to original 
applications for service connection where, as in the instant 
case, there has been no prior allowance or disallowance of a 
formal claim for service connection.  See 38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

Under these circumstances, there is no legal basis for 
assignment of an effective date for service connection for 
tinnitus prior to October 15, 1997.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 55-57.


ORDER

An effective date earlier than October 15, 1997, for an award 
of a TDIU, is denied.

An effective date earlier than October 15, 1997, for an award 
of service connection and compensation for tinnitus, is 
denied.

REMAND

As noted in the introduction, in June 1994, the RO granted 
service connection for PTSD, and assigned a 10 percent 
evaluation, effective January 29, 1993.   He appealed for a 
higher rating following this initial grant of service 
connection.  As such, pursuant to Fenderson, supra, the 
question for consideration is the propriety of the initial 
evaluation assigned; therefore, evaluation of the medical 
evidence since the grant of service connection as well as the 
consideration of the appropriateness of "staged rating" is 
required. 

During the course of the appeal, effective November 7, 1996, 
VA revised the criteria for evaluating psychiatric 
disabilities, to include PTSD.  See 61 Fed. Reg. 52,695 
(1996).  Citing Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Board, in November 1997, remanded the veteran's 
claim, noting that when a law or regulations change during 
the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent contrary intent.  In 
that remand, the RO was specifically instructed to afford the 
veteran a new psychiatric examination to determine the nature 
and extent of his PTSD in light of the new rating criteria, 
and, thereafter, to review the record and adjudicate the 
claim in accordance with the new criteria.  Additionally, the 
remand directed that the appellant and his representative be 
furnished a supplemental statement of the case (SSOC) which 
includes the new rating criteria. 

While Karnas calls for the veteran's disorder to be rated 
under the more favorable provisions, and all evidence must be 
considered in evaluating the claim, the RO should be mindful 
that there is no indication that the revised criteria are to 
be applied retroactively; hence, VA can only evaluate the 
severity of the veteran's PTSD for the period prior to 
November 7, 1996, on the basis of the criteria then in 
effect.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  In 
evaluating the severity of the veteran's PTSD for the period 
since November 7, 1996, both the former and revised should be 
considered, and the most favorable outcome (if any) should be 
applied.

Pursuant to the November 1997 remand, the veteran underwent 
VA examination in February 1998.  Subsequently, the veteran's 
disability rating was increased to 50 percent by way of a 
July 1998 RO decision; in doing so, however, the RO failed to 
mention or otherwise indicate that the veteran's disorder was 
ever evaluated under the revised rating criteria.  The RO's 
decision indicates that only the former criteria were 
considered.  In order to assure that the veteran's PTSD is 
rated properly, the case must once again be remanded so that 
the disorder can be evaluated under both the former and 
revised criteria, with the most favorable applied.  Karnas, 1 
Vet. App. 312-313.  Further, unless the maximum available 
benefit is granted, the RO must provide to the veteran and 
his attorney all applicable rating criteria considered in 
connection with his claim so that they may respond with 
appropriate evidence/argument.

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.

Under these circumstances, further remand is warranted so 
that the RO can evaluate the veteran's PTSD under both the 
former and the revised rating criteria, and to provide the 
veteran with notice of all pertinent rating criteria 
considered in adjudicating his claim, as noted above.  When 
adjudicating the claim, the RO should consider whether 
"staged rating," as discussed in the Fenderson decision, is 
appropriate.

Turning to the question of whether separate ratings are in 
order for coronary artery disease and hypertension, the Board 
initially finds that a summary of some background facts is in 
order.  In a December 1982 decision, the RO granted service 
connection for hypertension and evaluated the disorder as 10 
percent disabling since December 1, 1981.  On October 15, 
1997, the veteran submitted a claim for service connection 
for coronary heart disease as secondary to hypertension.  
With this claim he submitted medical records and a disability 
determination sheet from the SSA indicating that he was 
disabled since August 1989 with a primary diagnosis of CAD 
and a secondary diagnosis of obesity.  On VA examinations 
performed in April 1998, the veteran was diagnosed with 
various disorders including morbid obesity, hyperlipidemia, 
hypertension, and arteriosclerotic cardiovascular disease.  
In a July 1998 decision, the RO granted service connection 
for CAD, but replaced the veteran's 10 percent rating for 
hypertension with a 30 percent rating for CAD, effective 
October 15, 1997.  Although the rating schedule provides a 
specific diagnostic code for evaluating arteriosclerotic 
heart disease (7005), the rating sheet reflects only a 
reference to 7101-7199; the specific criteria used to 
evaluate the veteran's cardiovascular disability is not 
addressed in either the rating decision or the February 1999 
Statement of the Case.

The veteran has appealed this decision, asserting that it was 
incorrect for the RO to supplant his 10 percent rating for 
hypertension with a 30 percent rating for CAD.  The veteran 
contended that he should be receiving a separate rating for 
his heart disease, and a separate rating for his 
hypertension.  The Board acknowledges that the current rating 
criteria prescribes that hypertension due to aortic 
insufficiency or hyperthyroidism should be rated as part of 
the condition causing it, rather than a separate evaluation 
(see 38 C.F.R. § 4.104, Diagnostic Code 7101, note (2)).  
However, after review of the medical evidence of record, the 
Board is unable to determine whether the veteran has two, 
separately ratable disorders or one underlying cardiovascular 
disorder.  The Court has stated that the VA is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski 1 Vet. App. 171 (1991).  

Under these circumstances, the Board finds that the veteran 
should undergo examination by a cardiovascular specialist.  
The examiner should specifically be asked to identify whether 
the veteran has hypertension and CAD.  If both hypertension 
and CAD are diagnosed, the examiner should indicate whether 
the two disorders are part of one underlying condition, or 
whether they constitute two separate disabilities, capable of 
independent ratings.  The Board also notes that the criteria 
governing evaluation of cardiovascular disabilities, to 
include hypertension, was revised effective January 12, 1998.  
Thus, as with the veteran's psychiatric disability, the RO 
must apply both the former and revised criteria in evaluating 
the veteran's cardiovascular disability, and apply the more 
favorable result.  Karnas, 1 Vet. App. at 313.  In so doing, 
the RO must explain the basis for the criteria utilized in 
evaluating the disability.  Further, as recent medical 
evidence suggests that recent examiners have utilized some 
terms compatible with the former rating criteria, they have 
remained silent as to many of the key criteria necessary for 
rating the veteran's disorder(s) under the revised criteria.  
Hence, the examiner should address the nomenclature of the 
former and revised criteria would be helpful in resolving the 
question of the appropriate rating(s) for the veteran's 
cardiovascular disorder(s).  The veteran is hereby notified 
that failure to report to the scheduled examination (needed 
to procure information vital to adjudication of his claim) 
could well result in the denial of his claim.

Prior to having the veteran undergo any further examination 
and adjudicating either issue remaining on appeal, the RO 
must associate with the claims file all outstanding pertinent 
medical records, to specifically include outstanding records 
from the VA Medical Center (VAMC) in Topeka, Kansas. The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file pertinent medical records from 
any other source(s) or facility(ies) identified by the 
veteran.  

The two remaining issues, concerning the veteran's 
entitlement to a unified rating and an earlier effective date 
for his service-connected arthritic conditions, involve 
questions of the Board's jurisdiction to entertain those 
claims. 

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal; the NOD and the appeal must be 
filed with the agency of original jurisdiction (AOJ) which 
rendered the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).  Rules for computing the time limits are set 
forth at 38 C.F.R. § 20.305.  

In this case, the RO notified the veteran of the denial of 
the two issues identified above in a letter dated August 12, 
1998.  The veteran filed an NOD (received in February 1999) 
alleging entitlement to an earlier effective date for the 
ratings assigned to the arthritic conditions, and an NOD 
(received in June 1999) asserting that one unified rating is 
in order for all the multiple arthritic conditions.  An SOC 
was issued with respect to these issues in February 2000.  
While the veteran's service representative asserted in his 
May 2000 statement that substantive appeals were submitted in 
March 2000, the Board finds no such documents in the claims 
file.  Hence, the record raises questions as to the 
timeliness of the substantive appeal on each of the issues 
identified above.  

Under the provisions of 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 19.34, timeliness is an appealable issue; 
however, an initial decision on that issue must be made by 
the RO.  In this regard, the Court has established that the 
VA has the right and obligation to decide its jurisdiction.  
However, this cannot be done, sua sponte, without first 
according the appellant an opportunity to submit evidence or 
argument on the timeliness issues.  Marsh v. West, 11 Vet. 
App. 468 (1998).

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
medical records pertaining to the 
veteran's psychiatric and cardiovascular 
disabilities from the Topeka VAMC, as 
well as any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
noted in the claims file.  

2.  After all available records are 
associated with the claims file, the 
veteran should be afforded VA 
cardiovascular examination to identify 
the nature, etiology, and severity of all 
cardiovascular disability.  The entire 
claims folder, to include a complete copy 
of this REMAND, must be available to, and 
be reviewed by the examiner.  

All indicated tests and studies (to 
include METs) should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must 
specifically indicate whether both 
hypertension and heart disease (most 
recently diagnosed as arteriosclerotic 
cardiovascular disease) are present; and, 
if so, whether the two disorders are 
manifestations of one underlying 
condition, or whether they currently 
constitute two separate disabilities, 
capable of independent rating.  In 
addressing the latter question, the 
examiner should specify whether the 
veteran has hypertension due to aortic 
insufficiency or hyperthyroidism.  As 
regards the veteran's hypertension, in 
addition to specifying the systolic and 
diastolic blood pressure readings, the 
examiner should indicate whether the 
veteran requires continuous medication 
for control of his condition.  

All examination findings, along with the 
complete rationale for all opinion 
expression and conclusions reached, 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall, supra.  If any 
requested action is not undertaken, or is 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
(and any other development deemed 
warranted by the record, to include 
having the veteran undergo psychiatric 
evaluation, if appropriate), the RO 
should adjudicate both claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider both the 
former and revised applicable criteria in 
adjudicating each issue, and apply the 
more favorable result, in accordance with 
the Karnas and DeSousa decisions, cited 
to above.  As regards the rating assigned 
for cardiovascular disability, the RO 
must specify the criteria utilized in 
evaluating that disability, to include 
any pertaining to evaluation of 
hypertension and heart disease.  As 
regards the veteran's PTSD, the RO must 
consider and discuss the appropriateness 
of "staged rating," consistent with the 
Fenderson decision, cited to above.  The 
RO should also consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide full reasons and bases 
for its determinations, addressing all 
matters raised in this REMAND.  

5.  The RO should also render a 
determination with regard to the issues 
of whether the veteran filed a timely 
substantive appeal on the issues of 
entitlement to an earlier effective date 
for his service-connected arthritic 
conditions and entitlement to a unified 
rating for his service-connected 
arthritic conditions in accordance with 
the provisions of 38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20. 302(c) (1999), and all other 
pertinent legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case (to include discussion of all 
evidence and pertinent legal authority 
considered), and afford the opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


